DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the Apparatus claims should not be restricted from the Method claims drawn to the use of the Apparatus due to the Application being a 371 of a PCT.  This is found persuasive.
The requirement is deemed improper and is therefore withdrawn.  Claims 9-24 are being examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2018 is being considered by the examiner.

Response to Amendment
The Preliminary Amendment filed 6/13/2018 has been entered.  Claims 1-8 are cancelled; claims 9-24 are newly added; claims 9-24 are currently pending in the Application.
Claim Rejections - Prior Art

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-24 are rejected under 35 U.S.C. 103 as being unpatentable over Staudhammer (US 20140235143) in view of Roettger et al. (US 20140206261).
Regarding these claims Staudhammer teaches:
9. (New) A double-side polishing method, including: simultaneously polishing both surfaces of a semiconductor wafer (Abstract) by holding the semiconductor wafer in a carrier (8), interposing the held semiconductor wafer between an upper turn table (1) and a lower turn table (2) each having a polishing pad (3,4) attached thereto, and bringing both surfaces of the semiconductor wafer into sliding contact with the polishing pads (Abstract).  
11. (New) The double-side polishing method according to claim 9, wherein the polishing pad attached to each of the upper turn table and the lower turn table has a Shore A hardness of 85 or more and 95 or less (¶ [0027] wherein Shore A hardness of 80-100 teaches this range).  

17. (New) A double-side polishing apparatus (Fig 1), including: an upper turn table (1) and a lower turn table (2) each having a polishing pad (3,4) attached thereto, and a carrier (8) having a holding hole (10) formed therein to hold a semiconductor wafer between the upper turn table and the lower turn table (is capable of; ¶ [0022]), wherein a thickness A (mm) of the polishing pad attached to the upper turn table and a thickness B (mm) of the polishing pad attached to the lower turn table satisfy relations of 1.0 A+B 2.0 and A/B > 1.0.  
19. (New) The double-side polishing apparatus according to claim 17, wherein the polishing pad attached to each of the upper turn table and the lower turn table has a Shore A hardness of 85 or more and 95 or less (¶ [0027] wherein Shore A hardness of 80-100 teaches this range).  

Staudhammer does not explicitly teach:
9. (New) wherein the semiconductor wafer is polished under a condition that a thickness A (mm) of the polishing pad attached to the upper turn table and a thickness B (mm) of the polishing pad attached to the lower turn table satisfy relations of 1.0 ≤ A+B ≤ 2.0 and A/B > 1.0.
13 (New) The double-side polishing method according to claim 9, wherein the thickness B of the polishing pad attached to the lower turn table is 0.3 mm or more.  
15. (New) The double-side polishing method according to claim 11, wherein the thickness B of the polishing pad attached to the lower turn table is 0.3 mm or more.  

17. (New) wherein a thickness A (mm) of the polishing pad attached to the upper turn table and a thickness B (mm) of the polishing pad attached to the lower turn table satisfy relations of 1.0 ≤ A+B ≤ 2.0 and A/B > 1.0.  

23. (New) The double-side polishing apparatus according to claim 19, wherein the thickness B of the polishing pad attached to the lower turn table is 0.3 mm or more.  

Roettger teaches that it is well known in the art to provide double-side polishing apparatuses of this type wherein a thickness A of the upper polishing pad and a thickness B of a lower polishing pad may satisfy relations of 1.0 ≤ A+B ≤ 2.0 and A/B > 1.0 (see Explanation below); and wherein the thickness B is 0.3 mm or more (¶ [0082] states a range of 0.5 - 1.0 mm).  Explanation - Roettger teaches ranges of the thicknesses of the polishing pads to be between 0.5 - 1.0 mm (¶ [0082]) and that the desired difference in the height of the polishing gap (defined as x1+x2; ¶ [0114]) is 70 - 360 µm for a 1 m pad turn table (¶ [0113]).  Utilizing an outer pad thicknesses of 0.8 mm and a polishing gap of 360 µm - which would result in an inner pad thickness of each pad (assuming they are of the same profile as in the example shown in Fig 2b) of 0.62 mm - gives the inner thickness of the upper pad (A = 0.62 mm) and the outer thickness of the lower pad (B = 0.8 mm) resulting in A+B = 1.42 and A/B = 1.29 which is greater than 1.0.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device/method of Staudhammer to incorporate the teachings of Roettger and provide for the pads have the dimensions as recited above.  Doing so would significantly reduce edge rounding when polishing a wafer, as noted by Roettger (¶ [0046]).

Note:  the recitations in bold above are considered functional/intended use language and are given little patentable weight.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.



Allowable Subject Matter
Claims 10, 12, 16, 18, 20, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Taniguchi et al. (US 20030104698) teaches a double-sided polishing machine which is well-known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723